Exhibit 10.29


CASH COMPENSATION INFORMATION FOR NON-EMPLOYEE DIRECTORS
 
Exelixis, Inc.
Cash Compensation for Non-Employee Directors
Board of Directors
Retainer Fee


$50,000


Additional Chair Retainer Fee


$31,000


Meeting Fee12


$2,500


 
 
 
Audit Committee
Retainer Fee


$12,000


Additional Chair Retainer Fee


$13,000


Meeting Fee13


$1,000


 
 
 
Compensation Committee
Retainer Fee


$10,000


Additional Chair Retainer Fee


$10,000


Meeting Fee13


$1,000


 
 
 
Nominating and Corporate Governance Committee
Retainer Fee


$5,000


Additional Chair Retainer Fee


$10,000


Meeting Fee14


$1,000


 
 
 
Research & Development Committee
Retainer Fee


$5,000


Additional Chair Retainer Fee


$10,000


Meeting Fee14


$1,000


 
 
 
Risk Committee
Retainer Fee


$5,000


Additional Chair Retainer Fee


$10,000


Meeting Fee14


$1,000



1 
Meetings for which minutes are generated count toward the meeting threshold to
determine when Meeting Fees are to be paid.

2 
Meeting Fee paid for all meetings in excess of eight meetings.

3 
Meeting Fee paid for all meetings in excess of seven meetings.

4 
Meeting Fee paid for all meetings in excess of four meetings.


